Citation Nr: 0607500	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  98-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the veteran's 
noncompensable evaluation for lumbosacral strain to 20 
percent, effective July 7, 1997.  In a July 2001 rating 
decision, the RO increased the evaluation for lumbosacral 
strain to 40 percent, effective June 16, 2000.  The 40 
percent evaluation has continued to the present.  Since the 
assignment of a 40 percent evaluation was not a full grant of 
benefits, the Board concludes that the claim for increase is 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In August 2000, the Board remanded the case for further 
development.  A development memorandum was prepared in March 
2003, and in November 2003, the Board remanded the case again 
for further development.  The case is now before the Board 
for appellate review.


FINDINGS OF FACT

1.  For the period from July 7, 1997 to June 15, 2000, there 
was no evidence of severe limitation of motion of the lumbar 
spine; or evidence of severe symptomatology, to include 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion.

2.  For the period beginning on June 16, 2000, the veteran is 
in receipt of the maximum schedular for lumbosacral strain 
under the former criteria, and there is no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine under 
the revised criteria.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected lumbosacral strain requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  For the period from July 1997 to June 15, 2000, the 
criteria for an evaluation in excess of 20 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2000).  

2.  For the period beginning on June 16, 2000, the criteria 
for an evaluation in excess of 40 percent for lumbosacral 
strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic 
Codes 5292, 5295 (2000); 38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of a letter sent to the veteran 
in March 2004.  The letter essentially informed the veteran 
of the provisions of the VCAA.  More specifically, this 
letter notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his increased rating claim, but that he had to provide enough 
information so that VA could request the relevant records.  
The letter discussed what evidence the RO had received with 
regard to this appeal.  Finally, the Board notes that the 
RO's March 2004VCAA letter contains a specific request that 
the veteran send any pertinent evidence that he has in his 
possession.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in September 1998, as well as supplemental statements 
of the case (SSOCs) in July 2001 and November 2005, in which 
the veteran and his representative were advised of all the 
pertinent laws and regulations regarding his increased rating 
claim for a lumbar spine disability.  Thus, the Board 
believes that appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC and SSOCs issued by the RO clarified why 
this particular claim was being denied, and of the evidence 
that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims folder reflects that the November 2005 
SSOC contained the pertinent language from the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2005).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, 
to the extent that the letters notifying him of the VCAA may 
not have technically informed the veteran of each element of 
the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the November 2005 SSOC.  
For these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains service medical records, service 
personnel records, VA treatment records from the medical 
facilities in Fayetteville/Mt. Vernon and Little Rock, as 
well as private medical evidence from Barbaree Chiropractic 
Clinic.  The RO afforded the veteran relevant VA examinations 
in June 2000, April 2001, May 2001, and September 2005.  

The veteran indicated that he was in receipt of an award of 
benefits from the Social Security Administration (SSA).  The 
RO requested the veteran's SSA records in March 2004, October 
2004, and April 2005.  To date, there has been no response 
from the SSA.  Given the numerous requests by the RO, the 
Board finds that additional attempts to secure SSA records 
would be futile.  

The veteran has not indicated that he has any additional 
evidence to submit.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio 
v.Principi, 16 Vet. App. 183 (2002).  


Legal Criteria - Increased Rating Claim

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

During service, the veteran was seen with complaints of 
recurrent low back pain.  In December 1996, the veteran was 
granted service connection for lumbosacral strain, and 
assigned a noncompensable evaluation, effective from November 
1996.  As discussed above, the veteran appealed a June 1998 
rating decision, which increased the evaluation to 20 
percent, effective July 7, 1997.  

For the period from July 7, 1997 to June 15, 2000

The 20 percent evaluation, effective from July 1997, was 
assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5295-5292.  Diagnostic Code 5292 evaluates impairment 
resulting from limitation of motion of the lumbar spine.  A 
20 percent evaluation under such code requires evidence of 
moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005).

Under Diagnostic Code 5295, a 20 percent evaluation is 
assigned when lumbosacral strain is manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is assigned for lumbosacral strain when it is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

On review, the Board finds that an evaluation in excess of 20 
percent from July 7, 1997 to June 15, 2000 is not warranted.  
There was no evidence of severe limitation of motion of the 
lumbar spine.  On June 2000 VA examination, forward flexion 
was to 45 degrees.  On May 1998 VA examination, flexion was 
to 55 degrees.  On April 2001 VA examination, flexion was to 
45 degrees (active), and the examiner anticipated flexion to 
85-90 degrees on passive range of motion.  (A June 2000 
private chiropractic report and a May 2001 VA examination 
report did not provide range of motion findings).  The Board 
notes that the above-cited range of motion results do not 
indicate severe limitation of motion to warrant a higher 
evaluation under Diagnostic Code 5292.  There was also no 
evidence demonstrating that the veteran's lumbar spine 
disability was manifested by severe symptomatology, to 
include listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion, 
or some of the above with abnormal mobility on forced motion.  
Thus, an evaluation higher than 20 percent for service-
connected lumbosacral strain under Diagnostic Code 5295 is 
not warranted from July 7, 1997 to June 15, 2000.  
Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The Board acknowledges the veteran's complaints of low back 
pain.  However, there is insufficient objective evidence of 
deformity, atrophy or weakness to warrant a higher rating.  
The May 1998 examiner specifically indicated that he was 
unable to establish (additional) function loss due to pain.  
The Board finds that the 20 percent evaluation assigned prior 
to June 15, 2000 contemplated the degree of functional 
impairment the veteran exhibited as a result of his service-
connected low back disability.  See DeLuca, supra.

For the period beginning on June 16, 2000

For the period since June 16, 2000, the 40 percent evaluation 
for the veteran's low back disability is the maximum 
allowable evaluation under the former criteria, absent 
ankylosis.  Thus, under the former criteria, an evaluation in 
excess of 40 percent since June 16, 2000 is not appropriate.

As noted above, the schedule for rating disabilities of the 
spine was revised, effective September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004).  The amended 
criteria are as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40 

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Under the revised criteria and for the period beginning on 
June 16, 2000, the veteran's low back symptomatology does not 
warrant an evaluation higher than 40 percent, as there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine.  X-rays of the thoracolumbar spine taken in August 
2005 showed no evidence of ankylosis, and flexion was to 50 
degrees on September 2005 VA examination.  

While there is x-ray evidence of disc disease of the thoracic 
spine (see August 2005 x-ray report), the veteran's grant of 
service connection is limited to lumbosacral strain.  As the 
veteran is not service connected for his disc disease of the 
thoracic spine, it is not necessary to consider the present 
claim under the revised Diagnostic Code 5243 or the former 
Diagnostic Code 5293, which pertain to intervertebral disc 
disease.  Moreover, even if the criteria for disc disease 
were considered, severe intervertebral disc syndrome is not 
demonstrated.  The veteran has no neurological deficits, no 
radicular pain has been exhibited, and his muscle strength is 
good.  The veteran would not be eligible for a higher 
evaluation even if the symptoms of the degenerative disc 
disease of the thoracic spine were taken into account.   

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.59 as interpreted in DeLuca, supra.  VA treatment 
records since June 2000 show continued treatment for chronic 
low back pain.  On September 2005 VA examination, the veteran 
reported weekly flare-ups, lasting one day.  The examiner 
indicated that there was additional functional loss on 
repetitive use of the thoracolumbar spine due to pain.  
Significantly, however, there was no evidence of spasms, no 
evidence of focal strength deficits, and sensation to light 
touch was intact in the lower extremities.  As such, the 
Board concludes that the current 40 percent evaluation for 
the service-connected lumbosacral strain (since June 16, 
2000) adequately portrays the functional impairment, pain, 
and weakness that the veteran experiences as a consequence of 
use of his lumbar spine.  See DeLuca, supra, see also 38 
C.F.R. §§ 4.40, 4.45, 4.59.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for lumbosacral strain.  
As the preponderance of the evidence is against the claim for 
a higher evaluation, the benefit-of- the-doubt doctrine does 
not apply; therefore, the claim for a higher evaluation for 
service-connected lumbosacral strain must be denied.  Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected lumbar 
spine disability and there is no indication that it has a 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


